ICJ_079_AerialIncident1988_IRN_USA_1991-12-18_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
AERIAL INCIDENT OF 3 JULY 1988

(ISLAMIC REPUBLIC OF IRAN v». UNITED STATES
OF AMERICA)

ORDER OF 18 DECEMBER 1991

1991

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’INCIDENT AERIEN
DU 3 JUILLET 1988

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 18 DÉCEMBRE 1991
Official citation :

Aerial Incident of 3 July 1988 (Islamic Republic of Iran
v. United States of America), Order of 18 December 1991,
1.C.J. Reports 1991, p. 187

Mode officiel de citation :

Incident aérien du 3 juillet 1988 (République islamique d'Iran
c. Etats-Unis d'Amérique), ordonnance du 18 décembre 1991,
CL.J. Recueil 1991, p. 187

 

Sales number 6 0 6
N° de vente :

 

 

 
18 DECEMBER 1991
ORDER

AERIAL INCIDENT OF 3 JULY 1988

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

INCIDENT AERIEN DU 3 JUILLET 1988

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D'AMÉRIQUE)

18 DÉCEMBRE 1991

ORDONNANCE
1991
18 December
General List
No. 79

187

INTERNATIONAL COURT OF JUSTICE

YEAR 1991

18 December 1991

CASE CONCERNING THE
AERIAL INCIDENT OF 3 JULY 1988

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Article 44,
paragraphs 3 and 4, and Article 79, paragraphs 3 and 4, of the Rules of
Court,

Having regard to the preliminary objections to the jurisdiction of the
Court filed in this case on 4 March 1991 by the United States of America,

Having regard to the Order made by the Court on 9 April 1991 fixing
9 December 1991 as the time-limit within which the Islamic Republic of
Iran might present a written statement of its observations and submissions
on the preliminary objections raised by the United States of America;

Whereas by a letter dated 2 December 1991, received in the Registry on
3 December 1991, the Agent of Iran requested an extension of that time-
limit by six months;

Whereas a copy of that letter was forthwith transmitted to the Agent of
the United States of America, who was at the same time informed that the
President of the Court had fixed 19 December 1991 as the time-limit
within which the United States might state its views on that request;

Whereas the Agent of the United States of America, by a letter of
188 AERIAL INCIDENT OF 3 VII 88 (ORDER 18 XII 91)

13 December 1991, informed the Court that his Government “has no
objection to this extension, on the understanding that the United States
will receive a similar amount of time to prepare a response to [the] obser-
vations and submissions” of Iran,

Extends to 9 June 1992 the time-limit for the written observations and
submissions of the Islamic Republic of Iran on the preliminary objections
of the United States of America; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this eighteenth day of December, one thou-
sand nine hundred and ninety-one, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the Islamic Republic of Iran and the Government of the
United States of America, respectively.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
